                                                                                    FILED
                                                                                 IN CLERK'S OFFICE
                                                                            US DISTRICT COURT E.D.N.Y,
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                            ★ MAR AS 2013 it
                                                             X
                                                                            BROOKLYN OFFICE
   ISACCO JACKY SAADA,
                                      Petitioner,

                                                                 MEMORANDUM AND ORDER
                        - against -
                                                                 18-CV-5292(AMD)(LB)

   NARKIS ALIZA GOLAN,

                                      Respondent.
                                                             X

 ANN M.DONNELLY,District Judge.

         The petitioner, Isacco Jacky Saada, brings this case against the respondent, Narkis Aliza Golan,

 pursuant to the Hague Convention on the Civil Aspects of International Child Abduction ("Hague

 Convention"), as implemented by the International Child Abduction Remedies Act("ICARA"),22

 U.S.C. §§ 9001-9011. Mr. Saada, an Italian citizen, seeks the immediate return of his two and a half

 year old son, B.A.S., to Italy. He alleges that in August of 2018 Ms. Golan, the child's mother and an

American citizen, wrongfully kept B.A.S. in the United States.

         Mr. Saada filed this petition on September 19, 2018.' (ECFNo. 1.) A nine day bench trial

began on January 7, 2019, during which Mr. Saada called 11 witnesses, including four experts. Ms.

Golan called six witnesses, including three experts.

        Based on my review of the entire record, the parties' submissions and arguments, and my

observations of the witnesses at trial, I conclude that the petition should be granted, subject to certain

conditions to ensure the child's safety.




'At the Court's direction, Ms. Golan surrendered her passport, as well as B.A.S.'s passport for the pendency of
the proceedings. The parties negotiated supervised visitation during the adjudication of the petition.

                                                         1
       I do not come to this conclusion lightly. The record is clear that Mr. Saada's abuse of Ms. Golan

and the parties' volatile relationship is harmful to B.A.S. But I do not act as a family court. My task is

not to determine the best interests of B.A.S. or Ms. Golan, or to impose custody arrangements. Under

the Hague Convention,I must determine whether B.A.S. should be returned to Italy for custody

proceedings. I must first decide whether B.A.S.'s habitual residence is Italy, and if it is, whether he

would be subject to grave risk of harm upon repatriation, and whether there are any measures that can

ameliorate that risk. For the reasons set forth below, I find that B.A.S.'s habitual residence is Italy, that

he would be subject to grave risk of harm upon repatriation, and that there are measures that can be

taken to ameliorate the risk.


                                          FINDINGS OF FACT


       The 31 year old petitioner, an Italian citizen, was bom and currently resides in Milan, Italy.

(ECF No.39 H 1; Tr. 820:3-8.) He has worked at his father's fashion and garment manufacturing

company since he was 17 years old. (Tr. 52:4-6, 820:12-20;see also Tr. 1053:16-19.) The 28 year old

respondent, an American citizen, was bom in Brooklyn,New York,and currently resides in New York.

(ECF No. 39 H 2.) Mr. Saada and Ms. Golan have one child, two and a half year old B.A.S., who was

bom in Italy and has dual Italian and American citizenship. (Id. H 3; R-8 at 1; R-12.)

       The evidence established that the parties' relationship was turbulent from its inception,

characterized by loud arguments and violence, most of which was perpetrated by Mr. Saada. At trial,

neither Mr. Saada nor Ms. Golan was entirely credible. Mr. Saada admitted that he was violent toward

Ms. Golan, but downplayed the frequency and severity ofthe abuse, and at points in his testimony,

excused his behavior asjustified by Ms. Golan's "provocation." For her part, Ms. Golan exaggerated at
points in her testimony. She was sometimes evasive and feigned confusion or failure of memory when

confronted with evidence that she perceived to be unhelpful to her position.^

        In the context ofthis case, however,the parties' credibility deficits were less significant because

ofthe independent evidence—^in the form oftext messages, photographs, and Ms. Golan's

contemporaneous recordings—of Mr. Saada's violence toward Ms. Golan, often in front ofthe young

child who is the subject ofthis proceeding.

  1.    Habitual Residence


        The parties met at a wedding in Milan,Italy, on June 13, 2014. (Tr. 23:21-22, 821:17-19.) They

started a relationship, and on August 25,2014, Ms. Golan moved to Milan. (Tr. 27:14-18,195:10-15,

822:25-823:6.) At first, she stayed with Mr. Saada at one of his family's apartments, in the same

building where his family lived, at Via Luigi Soderini 35, Milan, Italy.^ (Tr. 27:19-29:3, 820:23-821:9;

ECFNo.39 K 4.)

        The couple broke up in October of2014,and Ms. Golan returned to New York. (Tr. 832:21-25,

835:18-20.) They reconciled about two months later, in December,and Mr. Saada came to New York to

see Ms. Golan. (Tr. 835:21-836:5.) They were engaged on February 18,2015, and lived together in

Milan in an apartment away from Mr. Saada's family until September of 2015. (Tr. 44:13-19, 847:22-



^ Following the trial, the petitioner's attorney alerted the Court to Ms. Golan's postings on social media.
Although the Court took steps to protect B.A.S.'s identity, given the highly personal and sensitive evidence about
B.A.S. and his parents, Ms. Golan posted photographs of herself and B.A.S. on Instagram and encouraged her
more than 200 followers to "follow"the trial. (ECF No. 54-1.) She included various hashtags:
#judgeanndonnelly,#ellendegeneres,#michelleobama,#oprahwinfrey, #donttakemybaby, and
#domesticviolencesurvivor. {Id. at 1-3.) One ofthe captions stated,"I am currently awaiting a court response by
#judgeanndonnelly who is to decide whether my abuser gets to take my son back to his habitual place of birth or
that perhaps we've been through enough and can stay here, in my country where 1 know Tm safe and protected.
Follow my story on google(saada vs. Golan)." {Id. at 1.) In another post, she stated,"I've remained quiet for 2
years of your life because daddy and his family have lots of money and power. Something mommy didn't have."
(Mat 2.)
^ Mr. Saada's grandparents lived in an apartment on the second floor, his parents and two brothers lived in an
apartment on the third floor, and his sister, her husband, and their three children lived in an apartment on the fifth
floor. (Tr. 821:3-13.)
  848:15, 856:9-15.) They were married in a religious ceremony'^ on August 18, 2015,in Tel Aviv,

  Israel.^ (Tr. 24:11-18,986:23-987:6.)

          The parties lived in Italy after the marriage. (Tr. 59:17-20.) Although Ms. Golan did not want to

  live with Mr. Saada's family, the couple moved to an apartment in the building where Mr. Saada's

  family lived. (Tr. 59:23-60:18,62:2-4; see also Tr. 856:23-857:20.) Ms. Golan got pregnant around

  September of2015. (Tr. 281:2-8.) During a 2016 trip to New York, she explored the possibility of

  having the baby at Coney Island Hospital, but subsequently returned to Milan. (Tr. 77:10-78:2.)

          B.A.S. was bom in Milan in June of2016. (Tr. 861:22-862:1; P-59.) Mr. Saada and Ms. Golan

  filled out and signed various documents for B.A.S.; they got him an Italian passport, medical coverage,

  identification cards, and a certificate ofresidence.^ (Tr. 865:1-20,1015:5-9; P-35; P-58; P-60.) They

  continued to live in the same apartment, and B.A.S. received all of his medical care in Italy.^ (Tr. 237:8-

  11,1015:22-24.) In March of2017, Ms. Golan registered B.A.S.'s birth abroad with the United States

  consulate in Italy without telling Mr. Saada. (Tr. 227:11-15,231:7-17,890:2-4; R-12.)

          Before July of 2018, B.A.S. had left Italy only three times: twice to Israel, and once, with both

  parents,to the United States in the summer of2017. (Tr. 96:21-97:1,137:23-138:8, 209:15-25, 872:24-

  873:6, 886:17-18.)

          On July 28,2017, while she and Mr. Saada were in the United States, Ms. Golan applied for a

  Social Security card for B.A.S., but did not tell Mr. Saada. (Tr. 141:14-16, 889:24-890:1; R-11.) On




 "They never registered the marriage in any country; as a result, Ms. Golan could not work legally in Italy. (Tr.
  24:17-18,157:22-158:6, 914:17-21; R-8 at 1; R-9 at 1.)
  ^ In papers opposing the petition, Ms. Golan described her marriage as "arranged" by her family. (EOF No. 20
 ^ 6.) She testified that she meant that her aunt and cousin introduced her to Mr. Saada, and she "felt a little bit
 pressured to get married." (Tr. 258:10-259:15.)
  ® Ms. Golan testified that Mr. Saada drove her to these places right after B.A.S. was bom,and that she did not
  understand the paperwork that she signed. (Tr. 86:19-87:9.)
'Mr. Saada's sister, Jenny Saada, who lived in the family building, testified that B.A.S. had a close relationship
  with her three children, ages five, three, and one. (Tr. 1255:12-1256:9.)
  August 15, 2017, Ms. Golan filed a custody petition in New York Family Court, Kings County seeking

  full custody of B.A.S. (Tr. 142:17-143:3; R-14.) The Kings County Family Court dismissed the case

  for lack ofjurisdiction.^ (Tr. 1425:14-21.) In any event, Ms. Golan returned to Italy, because Mr. Saada

  promised to change,"work on"their marriage and go to counseling. (Tr. 143:22-144:8.) Around this

  time, the parties enrolled B.A.S. in Scuola del Merkos, a school and daycare, in Milan. (P-88; Tr. 205:1-

  11.)

          In January of2018, Mr. Saada came to New York after a fight with his brother over the family

  business. (Tr. 918:14-22;see also Tr. 163:10-16, 371:14-372:2, 918:14-23; R-29.) He considered

  getting an apartment for himself, Ms. Golan,and B.A.S. (Tr. 374:6-18.) He also looked at boutique

  storefi*ont locations, met with business contacts, and talked to Ms. Golan's brother, Eldar Golan,about

  going into business. (Tr. 161:22-162:15, 371:14-22, 374:6-13.) Ultimately, he decided not to move to

  New York because his father agreed to give him an increased share ofthe family business. (Tr. 163:24-

  164:6, 374:24-375:4, 918:18-25.)

          On July 18,2018, Ms. Golan and B.A.S. flew to the United States, with Mr. Saada's consent,to

  attend Eldar Golan's wedding. (ECF No. 39 K 5; Tr. 172:8-13.) Although they were scheduled to return

  to Italy on August 15, 2018, Ms. Golan stayed in New York, and moved to a confidential domestic

  violence shelter.^ (ECF No. 39 m 5-6;see also Tr. 172:19-24,176:9-16, 901:25-902:6; P-46.)
          Ms. Golan claimed that she never agreed to live permanently in Italy or to have B.A.S. live there.

 (Tr. 142:14-16;see also Tr. 917:14-918:13.) And Mr. Saada testified that Ms. Golan "would just try all

  these years just to make me, make me fight with my family, take me away ... bring me to America.

  That was all her plan from day one." (Tr. 967:20-23.) She "always told [him]she want[ed] to move to



  ^ At some point, Ms. Golan gave Mr. Saada a copy ofthe custody petition, which he apparently ripped up. (Tr.
  143:10-14.)
'Ms. Golan reported that she could not stay with her mother, who lives in Brooklyn. (R-296 at 27.)
                                                        5
 the U.S.," she asked him "constantly" to "move to the U.S.," and her "often-expressed desire to move to

 the United States" was a "point of contention" in their relationship, causing fi-equent arguments. (Tr.

 917:14-918:13; see also ECF No. 31 K 6.) But Mr. Saada never agreed to move to the United States.

(5eeTr. 917:14-918:25.)

         Ms. Golan left Milan without Mr. Saada both before and after B.A.S. was bom,but until July

 2018, always retumed to Milan. She claimed that she retumed only because Mr. Saada and his family

 promised that he would not assault her and that he would seek help. {See Tr. 41:7-13,44:3-14, 58:23-

 59:18, 78:1-12,143:22-144:10,214:25-215:18.)

         On September 19,2018, Mr. Saada filed a criminal complaint in Milan,accusing Ms. Golan of

 kidnapping B.A.S. (R-8at3.) He initiated this action the next day. (ECF No. 1.) He also commenced

 civil proceedings in Italy. (R-9 at 9-32.) Mr. Saada subsequently filed for sole custody of B.A.S. in

Italy. (Trib. Di Milano-Sezione IX Civile,8 Novembre 2018,RG n. 51492/2018.)

  II.    Violence and Abuse


         The evidence established that Mr. Saada and Ms. Golan fought frequently, and that Mr. Saada

physically, psychologically, emotionally and verbally abused Ms. Golan. He admitted that he slapped,

pushed, and grabbed Ms. Golan. (Tr. 842:25-843:16, 956:16-25; see also R-313 at 12-13.) He

estimated that he slapped Ms. Golan five or six times, pulled her hair three or four times, pushed her

four or five times, threw a glass bottle during an argument, yelled, swore, and called her names. (Tr.

842:25-844:15.) He also told Ms. Golan's family that he would kill her, although he said he made the


   Mr. Saada states in his post-trial briefthat the "custody action in Milan is scheduled for April 9th." (ECF No.
59at37n.23.)
"Mr. Saada frequently insulted Ms. Golan in front of other people, including family,friends, and at least one
time, police officers. {See, e.g., R-17; R-17A; R-18; R-18A; Tr. 602:20-603:3;see also R-20; R-20A.) He called
her "animal,""bitch,""a cancer,""crazy,""dirt,""disgusting," an "escort,""fucking asshole,""garbage," ^^hadia
[shit],""lowlife,"''merda [shit],""piece of shit,""poison,""psychopath,""stupid,""tramp," and "whore." {See,
e.g., Tr. 107:9-19, 926:5-7; R-5 at 4; R-17; R-17A at 1, 12, 14; R-18; R-18A at 2; R-19; R-19A at 2; R-21; R-21A
at 1; R-24; R-24A at 5.)
threat only out of anger. (Tr. 844:18-21.) Mr. Saada admitted that he tried to restrain Ms. Golan, got

"violent," was "impulsive,""los[t] control" when he got "angry," and hit Ms. Golan "to shut her up."

(Tr. 956:19-25, 967:7-12, 991:23-992:4,1003:16-20.) He summarized their relationship this way:

       I knew when I met Narkis that she came from a broken home and she really come with the best
       intention the first time to Milano. I know I did a lot of mistakes, too. I'm a cheater, I get violent,
       I say things that I shouldn't say, maybe sometime I, in a stupid way,I took advantage—^not
       advantage, but not—I felt comfortable doing certain things because she didn't know to, maybe
       to protect herself. I mean,I did a lot of bad things to Narkis....

(Tr. 967:10-12.)

       Mr. Saada and Ms. Golan fought"on a daily basis." (Tr. 966:6-7.) The fights often resulted in

one ofthem leaving the house. (Tr. 966:11-15.) Mr. Saada was "sure" that B.A.S. heard "screaming

and fighting and yelling." (Tr. 969:4-10.)

       Although Mr. Saada was far and away the more violent, there were times when Ms. Golan

fought with and yelled at him. She conceded that she scratched and kicked Mr.Saada,and verbally

abused him. (Tr. 106:6-15, 223:7-25; R-5 at 5.) According to Mr.Saada, Ms. Golan slapped him a few

times, scratched him about ten times, bit him about five or six times,spit in his face, kicked him,and

often yelled at him. (Tr. 844:22-25, 845:3-25,846:21-847:1.) She called him names,insulted his

family, and at one point said that she wished his family would die. (Tr. 847:2-7, 847:12-13.)

       There is no significant evidence that Mr. Saada was intentionally violent to B.A.S. Eldar Golan

described one time that Mr. Saada put B.A.S. on his shoulder when B.A.S. was crying, and "hit him

really hard on his behind." (Tr. 370:21-371:2.) Ms. Golan claimed that Mr. Saada, while dragging her

out ofthe apartment, also pushed B.A.S. (Tr. 156:10-21.) However, Ms. Golan frequently left B.A.S.

with Mr. Saada while she ran errands, or went out with fiiends. (See Tr. 536:6-18,618:7-15,1036:21-
1037:19,1042:13-18.) She also testified that she wants B.A.S. and Mr. Saada to have a relationship.'^

(Tr. 302:17-22.)

            A. Incidents


                   /. Before B.A.S.'s Birth (December of2014 to May of2016)

        The parties' relationship was violent and contentious almost from the beginning. During a

December 2014 trip to New York, Mr. Saada slapped Ms. Golan; he admitted in a subsequent text

message exchange that he had "smash[ed]"'^ Ms. Golan on two other occasions—once at a hotel and

once at "[M]icol['s] wedding."'"* (Tr. 34:14-35:7, 39:8-40:20; R-39.) Ms. Golan testified that Mr.

Saada slapped her while they were in Israel planning their wedding, an accusation that Mr. Saada

denied. (Tr. 45:14-22, 849:19-23.)

        On another occasion,after Mr. Saada argued with his mother about Ms. Golan's refusal to attend

Shabbat dinner, Mr. Saada screamed at Ms. Golan,"You are poison. Look what you caused me to

be      You ruined me         What are you, an animal?" (Tr. 46:1-14, 850:20-22; R-21; R-21A.) He

threw a glass bottle, which shattered against a wall behind Ms. Golan. (Tr. 46:1-14,850:20-22; R-21;

R-21 A.) Ms. Golan testified that he aimed for her; Mr. Saada admitted that he threw the bottle, but said

that he threw it at the wall opposite Ms. Golan.'^ (Tr. 46:1-14, 850:22-24.)

        Mr. Saada also admitted that he slapped Ms. Golan in June of 2015 after she threw water in his

face. (Tr. 944:17-25.) In a text message to Ms. Golan's mother, Mr. Saada said he "smash[ed][Ms.

Golan's]face without thinking as [a] reaction." (R-40 at 6.)




  Similarly, Mr. Saada believed that Ms. Golan was a good mother, and that she was"an able and loving parent.'
(Tr. 999:25-1000:4.)
  Mr. Saada, whose first language is Italian, testified that when he wrote "smash," he actually meant "slap." (Tr.
838:3-6.)
  Mr. Saada admitted the New York incident, but claimed not to recall anything at a hotel or Micol's wedding.
(Tr. 938:3-939:25.)
  Ms. Golan made an audio recording ofthis incident. (R-21; R-21 A.)

                                                        8
        During the parties' honeymoon in Florida, Ms. Golan looked at Mr. Saada's iPad, and discovered

that before their wedding he had sex with a prostitute in London. (Tr. 49:22-51:25, 851:21-852:7.)

Ms. Golan left at one point, and stayed with her grandmother in New York. (Tr. 52:15-25.) According

to Ms. Golan, Mr. Saada came to the house, slapped her, pulled her hair, and punched her in the face.

(Tr. 56:6-20.) Eldar Golan said that the parties were "yelling and screaming" at each other, and that Mr.

Saada punched Ms. Golan in the face "several times." (Tr. 366:11-22.) Mr. Saada denied the violence;

he said that Ms. Golan put her hands over her ears when he tried to apologize, so he tried to remove her

hands from her ears. (Tr. 852:3-854:1, 956:10-957:19.)

        Ms. Golan became pregnant with B.A.S. in September of2015. (Tr. 281:2-8.) She testified that

Mr. Saada attacked her several times while she was pregnant. On one occasion, when she and Mr.

Saada were in a car, she told him that she could not continue their relationship and wanted to go back to

New York. (Tr. 63:1-12.) Mr. Saada became angry and said,"You want to leave me? You think you're

going to leave me? Huh?" (Tr. 63:143-64:3.) He grabbed her by the hair, and "bash[ed][her] face

against the dashboard," causing her simglasses to cut her face. (Tr. 64:4-12;see also Tr. 607:13-608:4.)

Mr. Saada denied that this happened. (Tr. 858:1-6.)

       Another time, Mr. Saada hit Ms. Golan because she missed Passover dinner with his family. (Tr.

79:19-80:20.)

       Ms. Golan described an incident of"sexual violence" during her pregnancy. While she and Mr.

Saada were having consensual sex, she felt pain and asked him to stop, but he refused. (Tr. 66:13-67:6.)

Ms. Golan started bleeding, and thought she was having a miscarriage. (Tr. 67:21-68:3.) She told Mr.

Saada that she wanted to go to the hospital; he told her to ask his parents for permission, because they

were having Shabbat dinner. (Tr. 68:4-9.) Mr. Saada's mother, Caroline Harwich, dismissed Ms.


  Mr. Saada admitted that he slept with other women,including prostitutes and "models."(R-313 at 14 n.4; Tr.
926:8-25.)
Golan's concerns: "[A]s long as you don't have chunks coming out the size oflemons, you have

nothing to worry about."'' (Tr. 68:18-20.)

        Mr. Saada eventually took Ms. Golan to the hospital where a doctor diagnosed her with "ripped

tissue," and released her about an hour after she arrived. (Tr. 69:2-5, 70:4-6; R-305.) As they were

leaving the hospital, Mr. Saada grabbed her by her hair, pushed her down, and dragged her, something

Mr. Saada admitted in a text message to Ms. Golan's mother: "When we go out of hospital [I] was

d[i]stressing and [I] pull her hair... and then [I] pull her from herjacket,.I[']m not say[i]ng was

[right] to pull her hair but [it] was an accumulation ofstress that she keep put[t]ing me [through]."'^

(Tr. 70:8-71:11; R-44 at 1-2.)

        Mr. Saada agreed that Ms. Golan was bleeding, but denied that she complained of pain during

sex or asked him to stop. (Tr. 859:4-13, 959:11-960:10.) He claimed that he asked her repeatedly ifshe

wanted to go to the hospital, and she said she wanted to wait. (Tr. 859:10-15.) It was not until the next

day at Shabbat dinner that Ms. Golan said for the first time she wanted to go to the hospital. (Tr.

859:15-20.) Mr. Saada took her to the hospital, and was"upset" that she could not wait one more hour

until dinner was over, since she "wdt[ed] all day" to say she wanted to go to the hospital. (Tr. 859:18-

23.) Mr. Saada was "annoyed or angry" with Ms. Golan for forcing him to take her to the hospital and

missing the family dinner; she could "never let[him] enjoy any moment." (Tr. 963:5-15.) Mr. Saada

admitted that he pulled Ms. Golan's hair, but said that she threw herself on the ground and screamed.




   Ms. Golan claimed that Mr. Saada's family was also verbally abusive toward her. Ms. Darwich screamed and
swore at her, and even told Mr. Saada to hit her. (See, e.g., R-15; R-15A; R-23; R-23A; Tr. 80:1-20, 104:15-18.)
Once, after Ms. Golan missed a family dinner, Ms. Darwich told Mr. Saada to "put some sense into this
madwoman you married." (R-15; R-15A at 2.) Some ofthese incidents were recorded on audio and video. {See,
e.g., R-15; R-15A; R-23; R-23A.)
   Ms. Golan claimed two security guards watched Mr. Saada assault her, but did nothing, something Ms. Golan
attributed to Mr. Saada's "family influence" over the them. (Tr. 71:5-l 1,283:20-25, 285:9-14.) Ms. Golan made
a similar claim about "family influence" over the Italian authorities in her response to the petition, but no such
evidence was introduced at the trial. (ECF No.20 ^ 69.)

                                                        10
(Tr. 860:11-16, 963:14-25;see also R-44 at 1-2.) He tried to pull her up, and told her to take a cab. (Tr.

964:1-3.) In the end, she went home with him. (Tr. 964:3-5.)

        Another time during Ms. Golan's pregnancy, Mr. Saada became angry with Ms. Golan and

"hipped" her while they were walking down the stairs, causing her to lose her balance and fall down a

few stairs. (Tr. 64:21-63:12.) Mr. Saada said that he did not push her "down the step," but pushed her

toward the wall. (Tr. 860:6-10, 861:16-18.)

                            il After B.A.S.'s Birth (June of2016 to July of2018)

        Shortly after B.A.S. was bom,'^ Mr. Saada got angry during a Monopoly game,and while B.A.S.

was in the room, hit Ms. Golan's leg with a candle, causing a bruise. (Tr. 101:19-102:19; R-27.) Mr.

Saada admitted that he was angry, but denied that he hit Ms. Golan. (Tr. 843:11-12, 871:9-l 1.)

        Ms. Golan claimed that during a religious ceremony called "pidyon haben" at their apartment,

Mr. Saada pulled her into their bedroom, and slapped her in the face with both hands. (Tr. 88:3-89:13.)

B.A.S., who was about a month old, was in the room in his basinet (Tr. 88:23-24.) Mr.Saada denied

that this incident occurred.^® (Tr. 867:14-19.)

        About a month later, the couple took B.A.S. to Israel for a vacation. (Tr. 96:21-97:1.) Ms.

Golan claimed that Mr. Saada slapped and punched her while she was breastfeeding B.A.S., and that he

made contact with B.A.S. (Tr. 97:2-98:15; see also Tr. 606:24-607:12.) According to Ms. Golan, the

baby refused to eat for some time after the incident; she also developed a condition in her breast. (Tr.

98:16-25.) Mr. Saada denied the accusation. (Tr. 870:6-11.)




  Ms. Golan claimed that Mr. Saada forced her to leave the hospital before she was ready. (Tr. 86:1-18.)
  Ms. Golan's brother, Eldar Golan, visited the couple at least once in Milan, and also saw them on their trips to
New York. He communicated with both, and socialized with Mr. Saada. Eldar was in Milan for B.A.S.'s bris in
June of 2016,and stayed with Ms. Golan and Mr. Saada. (Tr. 367:17-368:1.) At one point, B.A.S. was crying;
Mr. Saada put him on his shoulder, and "began to hit him really hard on his behind," and explained that he was
"teaching [him] how to be a man." (Tr. 370:19-371:2.) Mr. Saada denied that he ever hit, spanked, or pushed
B.A.S. (Tr. 897:4-898:5.)

                                                        11
        Ms. Golan also testified about an argument with Ms. Darwich, Mr. Saada's mother. Ms.

Darwich wanted her to celebrate an upcoming holiday, but Ms. Golan told her that she had already made

plans for that day,"asked her to respect me," and left the building. (Tr. 105:1-5.) When she returned,

Mr. Saada was waiting outside. (Tr. 105:6-9.) He angrily demanded that she apologize to Ms. Darwich.

(Tr. 105:9-20.) He then grabbed Ms. Golan by the hair, pushed her down, dragged her, and punched and

kicked her while Ms. Darwich watched from her apartment balcony. (Tr. 105:2-106:5; see also Tr.

871:12-872:21.) Mr. Saada admitted that he was angry because Ms. Golan was not sufficiently

respectful to his mother. (Tr. 969:24-970:5.) After initially claiming that Ms. Golan "thr[e]w herselfin

the ground," and "scream[ed] like crazy," he admitted that he pushed Ms. Golan, and "maybe" pulled

her hair. (Tr. 871:12-872:21.)

        Ms. Golan claimed generally that Mr. Saada forced her to have sex "a lot," and that there were

times when she asked him to stop, and he refused; on at least one occasion, B.A.S. was in the bed with

them. (Tr. 66:9-67:6, 92:18-93:5,107:20-111:18.) On one occasion Mr.Saada threw her on the bed,

grabbed her crotch, and demanded,"Who owns you, huh? Who owns you?" (Tr. 108:18-109:16.) He

pressed his thumbs on her throat until she blacked out, and raped her.^^ (Tr. 109:19-111-1.) Mr. Saada

denied this accusation, and insisted that he never raped or sexually assaulted Ms. Golan. (Tr. 868:17-

19.)

        Ms. Golan took B.A.S. to visit her father in Israel in the spring of2017; Mr. Saada stayed in

Milan because his grandfather was very sick. (Tr. 209:13-210:8, 212:15-213:13, 872:24-873:11.) At

one point, Mr. Saada asked Ms. Golan to come back to Italy so he could be >vith B.A.S. while his

grandfather was dying. (Tr. 874:15-21.) Ms. Golan told Mr. Saada she was not coming back. (Tr.

227:5-10,874:22-875:8.) Mr. Saada wrote to Ms. Golan,"I wish u fucking die." (R-304at7.) In a


  Ms. Golan described another incident offorcible sex, right after B.A.S. was bom,that caused her internal
stitches to rip. (Tr. 92:2-93:5;see also Tr. 609:11-13.)

                                                       12
later text message attempting to explain his behavior, he said he was "desperate" and "treat[ing]

everyone like shit." (Id. at 24.) He also wrote,"I don't want to abuse u." (Id. at 13.)

        Mr. Saada's grandfather died on April 22,2017, while Ms. Golan and B.A.S. were still in Israel.

(Tr. 874:6-12.) They returned to Italy four days later. (Tr. 214:11-20, 875:9-12.) Ms. Golan claimed

that she returned because Mr. Saada and his family promised that Mr. Saada would change. (Tr. 214:21-

215:2.)

        On April 29,2017, Mr. Saada's family hosted family and friends for the last day of Shiva. (Tr.

876:11-17, 877:4-8.) At one point, Mr. Saada's father said something that upset Ms. Golan, and she left

with B.A.S. (Tr. 876:20-877:3.) Later that day Mr. Saada and Ms. Golan had an argument about keys,

and Ms. Golan called the police.^ (Tr. 877:9-878:17.) She also threatened to call her mother, and Mr.

Saada twisted her arm. (Tr. 112:5-11.) Ms. Darwich arrived at some point,and directed Mr. Saada to

record Ms. Golan as she called the police.^^ (Tr. 878:11-17.)

        Ms. Darwich then called her best friend, and asked her to send her attomey husband,Paolo

Siniscalchi, because "[i]t's already the third time she called the police on us." (Tr. 878:2-7.) The police

arrived and interviewed the parties separately. (Tr. 881:15-20.) Mr. Siniscalchi also arrived, directed

everyone to calm down,and told them,"[T]his is not a game." (Tr. 881:21-24.) Mr. Saada asked the

police not to involve Social Services; one ofthe officers responded that it was his responsibility to do so.

(Tr. 882:15-20.)




  This was not the first time that Ms. Golan called the Milan police to the Saada residence. She was out one night
while her son was with a babysitter; she learned that Mr. Saada's father had taken B.A.S., who was asleep, up to
his apartment on the third floor. (Tr. 268:2-269:1.) Ms. Golan said that she could not reach Mr. Saada's parents
by phone,so she called the police instead; she wanted the police to tell the parents "to notify [her] before taking
the child" because she was "afraid ofthem." (Tr. 268:9-13, 269:22-24.)
  Because Ms. Golan frequently recorded Mr. Saada, Ms. Darwich told him "Do the same. Now she's saying that
you're beating her up, take the phone and record her." (Tr. 878:11-17.)

                                                        13
        Ms. Golan recorded a portion ofthe parties' interaction with the police, and Mr. Siniscalchi

translated some ofthe conversation between Ms. Golan and the officers. (See R-17; R-17A.) At one

point, Ms. Golan told the police that Mr. Saada did not hit her that day, but assaulted her when she was

pregnant with B.A.S. (R-17; R-17A at 15-16.) The police asked if Ms. Golan wanted to go to a hotel.

(R-17; R-17A at 17.) She initially said that she "want[ed] to take [her] son and ... go to a hotel," but

later said,"We can work something out," and "I don't want to take my son away from [Mr. Saada] and I

don't want him to take my son away from me." (R-17; R-17A at 16-18.) Ms. Golan did not want the

police to arrest Mr. Saada; she wanted them to tell him not to hit her and to "warn him not to do it

again." (Tr. 233:8-10.) The police ultimately referred the case to Milan Social Services. (iSeeR-5.)

        Social Services began an investigation in the fall of2017,and representatives interviewed Mr.

Saada and Ms. Golan separately about five or six times and together about ten times. (Tr. 884:2-25.) In

a December 20,2017 report. Social Services noted "highly concerning issues ... wdiich are connected to

the dynamics ofthe conflict existing between the two parents, and which also culminate in reciprocal

acts of violence, both physical and psychological, as also recognized by both" Mr. Saada and Ms. Golan.

(R-5 at 7.) The report cites Mr. Saada's "scarce awareness ofthe consequences ofsaid conflicts on his

family unit," and his tendency to "blame Ms. Golan entirely;""even when recounting serious events, he

minimizes the effects that they have on himself and the family relationships." (Id) Moreover, Mr.

Saada was "not very capable to comprehend that his behavior, even if not directed at the child, has a

negative consequence on [the child's] development." (Id at 4.)

        The report also specified that social workers offered to place Ms. Golan in a safe house, but that

she "declared she was feeling capable ofkeeping under control anything that might happen and

manifested her difficulties in trying to concretely modify the status quo."^"^ (R-5 at 7.) Social Services


  Ms. Golan claimed that she declined the safe house because she did not know if she could take B.A.S. with her.
(Tr. 319:15-20.)

                                                      14
noted the "significant role ... played by the presence and proximity of Mr. Saada's extended family,

which appears not to represent a resource in terms of marital conflict mediation but rather a reason for

further discord." {Id.)

        The report also commented on the financial aspects ofthe couple's relationship. "The financial

issue seems to be a decisive factor in [Ms. Golan's] choices          " {Id. at 5.) Ms. Golan stated that she

"would leave[Mr, Saada] only if[she] was sure that [B.A.S.] could maintain the same lifestyle." {Id.)

Ms. Golan had "neither a valid Permit to Stay nor financial autonomy," and therefore "could not be free,

unrestricted from her husband and his family," and Mr. Saada kept her from gaining financial and legal

independence. {See, e.g., R-5 at 5; R-306.3; R-306.3A at 8; Tr. 157:22-158:8, 382:8-13.)

        In the final session with Social Services,"both husband and wife said they had recently found a

balance in their relationship, due to mutual commitment and also probably due to the involvement ofa

third party (Social Services and Judicial Authority)." (R-5 at 7.) Nevertheless, Social Services

concluded that "the family situation entails a developmental danger for the [child]," and requested that

the Judicieil Authority "issue an order for the protection" ofthe child requiring psycho-diagnostic

analysis ofthe parties, educational intervention, and "couple psychotherapy."^^ {Id. at 8.)

        In May of2017, Ms. Golan recorded Mr. Saada screaming at her to "get out ofthe fucking car"

while she and B.A.S. were in the back seat. (Tr. 136:3-137:22; R-24; R-24A at 4-5.) At trial, Mr. Saada

admitted that he screamed and cursed at Ms. Golan. (Tr. 989:5-15.)

        In the middle of August 2017, during their trip to the United States, Ms. Golan and Mr. Saada

were in Central Park with B.A.S. (Tr. 137:23-138:19, 889:7-16.) Ms. Golan told Mr. Saada that she

could not find B.A.S.'s Italian passport, and asked him to sign a form so that B.A.S. could get a United

States passport. (Tr. 138:13-21, 228:22-229:9, 887:5-888:25; R-13 at 2.) According to Ms. Golan, Mr.


  Ms. Golan testified that she went to Social Services with Elena Gemelli, a translator, and asked about the status
of her case, but that "[t]hey brushed [her] off." (Tr. 153:24-154:19.)

                                                        15
Saada refused to sign the application, twisted her arm, and threatened to "destroy" her if she called the

police.26 (Tr. 138:13-139:2; 140:23-141:3; R-13 at 2.)

        Ms. Golan did go to a police precinct in Brooklyn the next day, August 13, 2017,and told an

officer that Mr. Saada threatened to "destroy" her, and reminded her that he "ha[d] money," that she

"ha[d] nothing," and that his father could "buy the police." (Tr. 139:9-16; R-13 at 2.) Ms. Golan did

not report any physical attack. (See R-13.) She completed a form with pre-printed questions, and

checked "Yes" to questions that asked whether Mr. Saada had threatened to kill her or her child,

strangled or choked her, and beaten her while pregnant. (Id at 2.) She checked "No"for the question

"Is there reasonable cause to suspect a child may be the victim ofabuse, neglect, maltreatment or

endangerment?" (Id.) According to Ms. Golan,the officer said that Mr. Saada would be arrested if he

hit her while they were in New York.^^ (Tr. 233:22-23.)

        Mr. Saada agreed that he and Ms. Golan argued in Central Park about the passport ^plication,

but said that Ms. Golan left the park. (Tr. 889:7-8, 889:13-14.) Ms. Golan called him a few hours later,

and threatened to report him for kidnapping B.A.S. unless he brought B.A.S.to the hotel. (Tr. 889:15-

21.) Mr. Saada said that he did not twist her arm.^® (See Tr. 889:7-21.)

       In addition to filing the police report, Ms. Golan filed a custody petition in New York Family

Court in August of2017. (Tr. 142:17-143:3; R-14.) She also sent two recordings to her best friend,

Mario Kravchenko—one was the audio recording of Mr. Saada throwing the glass bottle against a wall,

and the other was the video recording, taken in a car, of Mr. Saada yelling at Ms. Golan while B.A.S.

was in the back seat. (R-25; R-26; Tr. 624:5-8.)



  B.A.S. never got a United States passport. (Tr. 140:23-141:3, 888:24-25.) Ms. Golan found his Italian passport
before they returned to Italy. (Tr. 229:13-23.)
  The police did not question or arrest Mr. Saada. (Tr. 233:16-234:9.)
  Mr. Saada, Ms. Golan,and B.A.S. were scheduled to go to Jamaica with Ms. Golan's mother. (Tr. 229:10-12.)
Ms. Golan decided to stay in the United States with B.A.S., and Mr. Saada went on the trip with Ms. Golan's
mother. (Tr. 230:9-16, 337:23-338:6.)

                                                      16
        Ms. Golan testified that on September 6,2017, Mr. Saada twisted her arm and head-butted her.

(Tr. 146:24-147:15.) She went to the emergency room,and got an X-ray and CAT scan for the lump

that had formed on her forehead. (Tr. 145:25-146:15, 146:24-147:16; R-37 at 3.) In a message to a

fnend, Ms. Golan said that she was "scared," but could not tell medical personnel that she was afraid to

go home because they would "send social services." (R-48 at 12.) Mr. Saada denied head-butting her or

twisting her arm. (Tr. 885:18-23.)

        According to Ms. Golan, after Milan Social Services completed its investigation at the end of

2017, she and Mr. Saada continued to argue, and Mr. Saada continued to be violent. Ms. Golan testified

that during an argument after a Shabbat dinner Mr. Saada tried to drag her out oftheir apartment while

B.A.S. was holding her leg. (Tr. 156:6-13.) Mr. Saada pushed B.A.S. with one hand while he dragged

Ms. Golan with the other, and B.A.S. fell. (Tr. 156:10-21.) Mr. Saada denied this accusation. (Tr.

897:22-898:3.)

       In early 2018, Mr. Saada and Ms. Golan went to a wedding. (Tr. 167:3-7,898:6-12; EOF No.20

H 77.) According to Ms. Golan, Mr. Saada dragged her into a bathroom,locked the door, and slammed

her head against a wall after she became upset with him for "flirting and dancing and touching other

girls inappropriately." (Tr. 167:8-24; see also Tr. 608:5-11.) He told her that her jealousy meant that

she did not "understand" how much he "fucking love[d]" her. (Tr. 167:11-168:2.) Mr. Saada agreed

that they attended the wedding, but denied any violence; he said that he and Ms. Golan shared a

romantic kiss next to a bathroom. (Tr. 898:13-23.)

       At some point in 2018, Ms. Golan sought legal help from an Italian lawyer. (Tr. 171:21-172:5.)

In July of2018, Mr. Saada found a letter from the lawyer, and confronted Ms. Golan about it while they

were driving on a highway with B.A.S. in the back seat.^^ (Tr. 170:14-171:3; see also Tr. 840:1-2.) Ms.



  Ms. Golan testified that Mr. Saada was also angry about missing a tennis lesson. (Tr. 170:23-24.)

                                                       17
Golan claimed that Mr. Saada, driving at a high speed, grabbed and twisted ber crotcb area, and said,

"Who owns you? Who owns you?" (Tr. 170:14-171:6; accord Tr. 608:17-18.) Ms. Golan bit bis band,

and be punched ber in the face. (Tr. 171:7-12.)

        Mr. Saada agreed that they were arguing in the car, but said that it was Ms. Golan who initiated

the attack on him; she scratched, hit and slapped him. (Tr. 840:1-5, 992:16-17.) In an effort to defend

himself, be pushed ber away; be did not"know where [bis] band was going." (Tr. 840:6-7, 841:7-17,

990:1-13.) He admitted that be "slapped ber to shut ber up," and that be bit ber"more than once," but

did so only because she was scratching bim and biting bis arm while be was driving. (Tr. 991:24-

992:21.) According to Mr. Saada, the incident was "very dangerous," and could have "ma[d]e an

accident and my son die,too." (Tr. 991:24-993:7; R-19; R-19A at 3.)

        Ms. Golan brought B.A.S. to the United States in July of2018 so that she could attend the

wedding of ber brother, Eldar Golan. (Tr. 172:8-13, 1005:14-18.) During that time,she and Mr. Saada,

who was still in Milan,communicated only sporadically.^® (Tr. 173:1-5.) But Mr. Saada was in regular

contact with Ms. Golan's brother. (See Tr. 174:9-11, 381:10-19.) In one call to Eldar, Mr. Saada said

that if Ms. Golan came back to Italy, she would "be leaving in a pine box" or be would "drive ber into a

mental ward."^' (Tr. 386:9-11; see also Tr. 386:25-387:1.) Eldar Golan recorded one conversation, in

which Mr. Saada said the following:

        So, what she tells you, she come to you, and tell you that I beat ber up, yea, maybe I beat ber up.
        I apply the ...pressure that I can but she put you in the situation where you have to defend
        yourself. She is a psychopath, and you can laugh here, and you can think that I'm lying but this
        is the truth.... I smash ber means not that I beat ber up, I kill ber. I smash ber to shut ber
        fucking ugly mouth,the -the curse, and the things she do. And then she come to you, and cry
        like she is a- like she is a small dog abandoned, but it's not like this. She, ub, behaves like an
        evil. She say the worst thing in the world that make the person crazy.... So it's not that I beat
        up because I am violent, it's not that I beat up every day....I think if you were in my position,
        you was beating ber up a hundred time more ....

  According to Ms. Golan, Mr. Saada blocked her from contacting him on his phone. (Tr. 173:1-5.)
  Ms. Golan testified that Mr. Saada bad previously threatened that "the only way out ofthis marriage is in a
coffin."(Tr. 353:22-354:4.)

                                                        18
(R-19;R-19Aat2-3.)

       In another call that Eldar Golan recorded, Mr. Saada threatened that he would make sure Ms.

Golan had no money if she returned to Milan. (R-20; R-20A at 2-5.) He refused to help her get legal

status or find a place to live in Italy, saying,"[I]f she make a request, they going to give her an

apartment, a crappy one, and ... full of Arabs and all the N—ers." (R-20; R-20A at 4.)

       Days later, Ms. Darwich left a voice message for Ms. Golan admitting that Mr. Saada had "a

problem—a lot of problem." (R-306.2; R-306.2A at 2.) Ms. Golan left her a voice message:

       [YJou're the only person that can help me - help us. You know,Jacky listens to you.... So
       please help me. Because Fm standing here, and I'm afraid to come back. And this is always like
       this. It's always been like this. Every time I come here, he fights with me.

(R-306.3; R-306.3A at 10.)

       Ms. Darwich responded in a voice message that it was Ms. Golan who "must change," that she

"must be Fishet Chayil[a woman of valor] and take the situation and make him happy. If not, I don't

think there is another solution. I'm sorry to say    "(R-306,5; R-306.5A at 2.)

           B. Diane Hessemann's Testimony

       During the adjudication ofthis petition, licensed social worker Diane Hessemann supervised

visits between Mr. Saada and B.A.S, Ms. Hessemann testified that B.A.S. and Mr. Saada seemed happy

together, that their relationship appeared to be loving, and that B.A.S. did not seem to be at all afraid of

Mr. Saada.32       iio6:12-16,1110:21-23, 1112:14-15.)




  Ms. Hessemann also saw Ms. Golan when she dropped B.A.S. off. At one point, Ms. Golan aecused Ms.
Hessemann ofaccepting dresses from Mr. Saada as a form of bribery. (Tr. 1126:11-1128:20.)

                                                     19
           C. Expert Testimony and Submissions

                  7.   Risk ofHarm

        The parties called four experts in the area of domestic abuse and its effects on children.

       Dr. Alberto Yohananoff, a psychologist with 25 years of experience and training in forensic

evaluation, testified for Mr. Saada, as did Dr. Peter Favaro, a licensed psychologist with over 30 years of

experience, who reviewed the reports submitted by Ms. Golan's experts. Dr. Yohananoff conducted

four clinical interviews with Mr. Saada for a total of 11 hours, and two hours of observation of

interactions between Mr. Saada and B.A.S. (R-313 at 3.) Dr. Favaro did not evaluate the parties or

B.A.S. (Tr. 1360:21-1361:2.)

       Dr. Stephanie Brandt, an adult and child psychiatrist with over 30 years ofexperience who has

testified in other Hague Convention cases, testified for Ms. Golan, as did Dr. Edward Tronick, a

developmental and licensed clinical psychologist who has done research and written articles and books,

including on the organization ofadult-infant interactions and the risk factors for infants and parents. Dr.

Brandt conducted four clinical interviews with Ms. Golan for a total ofseven and a half hours, and two

additional clinical interviews with Ms. Golan and B.A.S. together. (R-296 at 2.) Dr. Tronick did not

evaluate the parties or B.A.S. (Tr. 650:2-651:4.)

       Each expert had impressive credentials, and all were essentially credible. They agreed that

domestic violence can have a significant effect on a child, even if the child is not the target ofthe

violence. Dr. Tronick testified that exposure to domestic violence has immediate effects on young

children's cognitive, social, and emotional development and their ability to "regulate stress." (Tr. 631:6-

11.) It also has physiologic effects and both immediate and long-term effects on the brain structure and

organization. (Tr. 631:12-15.) In Dr. Tronick's view,exposure to domestic violence could have

particularly severe effects on a child as young as B.A.S. because ofthe stage of brain development at



                                                     20
that age, (See Tr. 631:3-15.) Continued exposure or re-exposure to domestic violence, whether directed

at the child or witnessed by the child, has a cumulative effect on the child and increases the likelihood of

later effects. (Tr. 631:19-23.) According to Dr. Brandt, exposure to domestic violence can result in "a

known high risk for the development of serious long-term mental and even medical consequences," and

she described the 'toxic and pathogenic effect" on children and their brains. (R-296 at 4.) Drs.

Yohananoffand Favaro agreed that domestic violence has an effect on young children. (Tr. 1197:14-15,

1362:8-11.)

        The experts also agreed that exposure to Mr. Saada's undisputed violence toward Ms. Golan—

including verbal, emotional, psychological, and physical abuse—^posed a significant risk of harm to

B.A.S. (See Jr. 1210:4-8,1213:3-11, 1220:14-19,1235:20-1236:14; R-313 at 22;^iccor^fTr. 575:17-20;

R-296 at 4-10.) Dr. Yohananofftestified that Mr. Saada could not control his anger or his behavior, or

take responsibility for its effect on B.A.S. (Tr. 1197:23-25,1219:10-1220:19.) Dr. Yohananoff

believed Mr. Saada was "motivated in the evaluation to vindicate himself" was not"completely

honest," and was "likely underreporting" his abuse of Ms. Golan; Mr. Saada's "impulsive behavior,

emotional reactivity, poor tolerance finstration, difficulties thinking through the consequences of his

behavior, questionable judgment and a potential for explosive anger when confronted with stressful

situations" could have an adverse effect on B.A.S. (Tr. 1213:12-1214:24; R.313 at 7,22.) Dr.

Yohananoff acknowledged that Mr. Saada's trial admissions of behavior that he denied in pre-trial

interviews meant that his reliability was"down the tube." (Tr. 1215:8-17.)

        Drs. Yohananoffand Brandt parted company on the question ofameliorative measures should

B.A.S. return to Italy.    Dr. Brandt took the position that there were no measures that could protect


  Dr. Brandt believed that B.A.S. was an "at risk" child who was less resilient or adaptive and thus particularly
susceptible to stress due to his exposure to domestic violence. (Tr. 423:3-23.) She diagnosed B.A.S. with a
severe developmental delay in his speech and language development, but acknowledged that the cause was not
necessarily the child's exposure to domestic violence. (R-296 at 12-13; Tr. 579:22-580:1.)

                                                        21
B.A.S. given Mr. Saada's history of violence not to B.A.S., but to Ms. Golan. (Tr. 593:10-594:12.) Dr.

Yohananoff, on the other hand,thought that any risk would be mitigated if Mr. Saada's visits with

B.A.S. were supervised, and if Mr. Saada got parental coaching and psychoeducational training. (Tr.

1202:8-1204:2,1245:12-19.)34

        In my view, it was Dr. Yohananoff who provided the clearest and most objective evaluation of

the parties' relationship, and the potential risks to B.A.S. As part of his evaluation, he not only

interviewed Mr. Saada, he consulted collateral sources and made use of psychological testing. Dr.

Brandt relied only on her interviews of Ms. Golan and her observations of B.A.S., and on Ms. Golan's

account of her experience. She was also more of an advocate for Ms. Golan than an objective evaluator.

She appeared to accept everything Ms. Golan said at face value, without consulting any independent

sources.^^ Dr. Yohananoff was far more detached in his evaluation of Mr. Saada; he did not hesitate to

point out areas ofconcern nor was he defensive when confronted with Mr. Saada's testimony, which

varied from the statements he made when Dr. Yohananoffinterviewed him.


                  a.    Italian Legal System

        Two experts testified about the Italian legal system's approach and capacity to handle cases of

domestic violence.




  Dr. Brandt diagnosed Ms. Golan with post-traumatic stress disorder as a result of Mr. Saada's abuse. (R-296 at
10-11.) Dr. Yohananoff did not think Dr. Brandt could conclusively find that Mr. Saada caused Ms. Golan's
PTSD,since Ms. Golan experienced "significant trauma" as a child. (Tr. 1199:20-1200:15.) Drs. Brandt and
Yohananoff also disagreed about whether there was sufficient data to conclude that Mr. Saada engaged in a
persistent pattem ofsevere abuse. Dr. Brandt characterized Mr. Saada's violence as a "very long-standing
pattern" of intimidation and control, while Dr. Yohananoffdid not think there was enough information "to firmly
establish a persistent pattem of domestic abuse." (Tr. 440:19-441:6, 1187:13-15, 1196:21-1197:4.)
  For example. Dr. Brandt believed that Ms. Golan's behavior that seemed misleading or manipulative was not
actually intentionally misleading or manipulative, but rather the result ofchildhood trauma; she noted that Ms.
Golan was aware that her "vague, out-of-sequence, or... incomplete narrative[s]" can appear manipulative. (R-
296 at 11-12,40.)

                                                      22
        Mr. Saada called Cinzia Calabrese, an Italian civil lawyer specializing in family law who has

practiced for 34 years in Milan and is president ofthe AIAF Lombardia "Milena Pini," an Italian

organization oflawyers specializing in family and minor issues. Ms. Calabrese described the structural

protections in place for domestic violence victims, which include criminal and civil court orders of

protection, orders of supervised visitation during the pendency of custody proceedings, and

appointments of expert psychologists and psychiatrists to evaluate parent-child relationships and

domestic violence allegations in custody proceedings. (Tr. 1284:5-25,1287:14-1289:18,1291:5-21.)

Ms. Calabrese also discussed the free legal services available at a specialized department for victims of

family and sexual violence in Milan's public prosecutor's office. (Tr. 1285:12-18,1286:8-15; accord

Tr. 804:11-805:2.)

       Ms. Golan called Elena Biaggioni, a criminal lawyer who chairs a network ofdomestic violence

organizations in Italy and is Vice President ofthe Center for the Elimination of Violence Against

Women in Trento, Italy. Ms. Biaggioni represents victims ofdomestic violence in criminal proceedings;

her civil matters, which account for about five percent ofher work, are limited to juvenile courts. {See

Tr. 676:20-677:9, 775:21-25.) Ms. Biaggioni spoke in generalities about the flaws in the Italian legal

system and its ability to protect domestic violence victims. {See, e.g., Tr. 686:25-687:18,692:22-694:9,

714:4-716:12; R-295      58-59.) She acknowledged, however,that other countries, including the United

States, also had some ofthese shortcomings. {See Tr. 720:13-721:9, 774:19-775:20, 807:13-808:4;see

also Tr. 761:5-10.) According to Ms. Biaggioni, Italian courts are dismissive ofa victim's custody

petitions, and courts often award custody to abusive fathers, sometimes at the expense of children's

safety or without sufficient protections surrounding visitation. (R-295    94-95; see also Tr. 713:15-19.)

She noted that the European Court of Human Rights, the Council ofEurope, and the United Nations

have criticized Italian courts and prosecutors for "systemic failures" to protect victims of domestic



                                                    23
violence. (See, e.g., R-295 at 392-400,478,482-83,613-32; see also R-295 at 52-120; Tr. 711:23-

l\2:l;accordTT. 1299:10-14.)

       In my view. Dr. Calabrese provided a clearer picture ofthe structure ofthe Italian legal system

and the tools available to domestic violence victims in Italy. Although Dr. Biaggioni credibly testified

about certain shortcomings in the Italian legal system, she spoke in broad terms, citing anecdotal

evidence, but few specifics. She acknowledged that other countries also had flaws in their systems,

including the United States. In any event, both experts agreed that orders of protection are available to

domestic violence victims, and I credit Dr. Calabrese's testimony about the Italian legal system's ability

to handle domestic violence cases involving children.

                Hi.   Domestic Violence Services in Milan


       Elena Antonucci, an obstetrician and gynecologist, testified about a specialized hospital for

domestic violence victims in Milan. The hospital center has psychologists, social workers, doctors, and

lawyers to assist victims of domestic violence, and provide free legal advice. (Tr. 1018:23-1019:6.) The

center also trains health professionals and law enforcement. (Tr. 1019:11-13.) Ms. Golan's expert, Ms.

Biaggioni, acknowledged that these services "go beyond the traditional and necessary medical

assistance," and include psychological and social counseling for victims of domestic abuse. (Tr. 798:16-

799:4.)

                                      CONCLUSIONS OF LAW

       The Hague Convention is intended to "'protect children intemationally from the harmful effects

oftheir wrongful removal by establishing procedures to ensure their prompt return to the State oftheir

habitual residence,' so that the 'rights ofcustody and of access under the law of one Contracting State

are effectively respected in the other Contracting States.'" Souratgar v. Lee, 720 F.3d 96,101-02(2d

Cir. 2013)(quoting ^6/70// v. Abbott, 560 U.S. 1, 32 n.6(2010)and Chafin v. Chafin, 133 S. Ct. 1017,



                                                    24
1021 (2013)). The Convention is particularly focused on instances of"unilateral removal or retention of

children by those close to them,such as parents, guardians, or family members." Gitter v. Gitter, 396

F.3d 124,129(2d Cir. 2005)(citation omitted). The Convention's remedy is repatriation, which "is

designed to preserve the status quo in the child's country of habitual residence and deter parents from

crossing international boundaries in search of a more sympathetic court." Souratgar,720 F.3d at 102

(internal quotations omitted). Both the United States and Italy are contracting states to the Convention.

Ermini v. Vittori, 758 F.3d 153, 156(2d Cir. 2014).

        When a child is wrongfully removed from his or her country of habitual residence by one parent,

the other parent may commence a proceeding to repatriate the child to the country of habitual residence.

Souratgar, 720 F.3d at 102. "The decision concerning repatriation shall 'not be taken to be a

determination on the merits ofany custody issue.'" Id.(quoting Blondin v. Dubois("Blondin I"), 189

F.3d 240,245(2d Cir. 1999));       also Mota v. Castillo, 692 F.3d 108,112(2d Cir. 2012)C]T]he

Convention's focus is simply upon whether a child should be returned to her country of habitual

residence for custody proceedings.").

       A petitioner bringing a Hague Convention action for the wrongful retention of a child must show

that(1)the child was "habitually resident" in one contracting state and was retained in another

contracting state;(2)the retention breached the petitioner's custody rights under the law ofthe

contracting state of habitual residence; and(3)the petitioner was exercising those rights at the time of

retention or would have been exercising those rights but for the retention. Gitter, 396 F.3d at 130-31;

Hofmann v. Sender, 716 F.3d 282, 291 (2d Cir. 2013). The petitioner must prove these elements by a




                                                    25
preponderance ofthe evidence. Gitter, 396 F.3d at 131 (citing 42 U.S.C. § 11603(e)(1)(A), now

codified at 22 U.S.C. § 9003(e)(1)(A)).

       If the petitioner establishes that the child's retention was wrongful,"the child must be returned^

unless the respondent can establish one ofthe four defenses to a Hague Convention petition. Souratgar,

720 F.3d at 102(emphasis in original)(quoting Blondin 7,189 F.3d at 245); see also 22 U.S.C.

§ 9001(a)(4). Of particular relevance to this case is the defense of grave risk of harm; the respondent

raising this defense must show by clear and convincing evidence that "there is a grave risk that [the

child's] return would expose the child to physical or psychological harm or otherwise place the child in

an intolerable situation." Convention, art. 13(b); 22 U.S.C. § 9003(e)(2)(A). "Subsidiary facts may be

proven by a preponderance ofthe evidence." Souratgar, 720 F,3d at 103.

       District courts have "considerable discretion" under the Hague Convention. Id (quoting Blondin

I, 189 F.3d at 246 n. 4.). Indeed, even ifthe respondent establishes one ofthe "narrow" defenses,"the

district court is not necessarily bound to allow the child to remain with the abducting parent'" Id.

  1.   Habitual Residence


       The parties agree that Ms. Golan removed B.A.S.from Italy with Mr. Saada's consent, that she

retained him in the United States without Mr. Saada's consent, in breach of Mr. Saada's "rights of

custody," as defined in Article 5(a)ofthe Hague Convention, under Italian law, and that Mr. Saada was

exercising those rights when Ms. Golan kept B.A.S. in the United States. (ECF No. 39        5, 8.) Mr.

Saada must prove that Italy was the child's habitual residence at the time Ms. Golan kept him in the

United States.


       Mr. Saada argues that B.A.S. spent his entire life in Italy, making Italy his habitual residence at

the time Ms. Golan refused to bring him back to Italy. (ECF No. 59 at 20, 26.) Ms. Golan counters that




                                                    26
B.A.S. never had a habitual residence on the theory that his parents did not share a settled intent that the

child would be raised in Italy, (ECF No. 58 TI8.)

       In most Hague Convention cases,"determining the child's country of habitual residence is a

threshold issue," because the laws ofthe country of habitual residence "determine the custody rights

recognized by the Convention." Guzzo v. Cristofano, 719 F.3d 100,108(2d Cir. 2013)(citing

Convention, art. 3). The Convention does not define "habitually resident," but the Second Circuit

instructs courts to make the following inquiries:

       First, the court should inquire into the shared intent ofthose entitled to fix the child's residence
       (usually the parents) at the latest time that their intent was shared. In making this determination
       the court should look, as always in determining intent, at actions as well as declarations.
       Normally the shared intent ofthe parents should control the habitual residence ofthe child.
       Second,the court should inquire whether the evidence unequivocally points to the conclusion
       that the child has acclimatized to the new location and thus has acquired a new habitual
       residence, notwithstanding any conflict with the parents' latest shared intent.

outer, 396 F.3d at 134. "In the easy case," the parents agree on the child's habitual residence; in most

Hague Convention cases, the parents do not agree on the issue. Id. at 133. "It then becomes the court's

task to determine the intentions ofthe parents as ofthe last time that their intentions were shared,"

which "is a question offact in which the findings ofthe district court are entitled to deference." Id. The

habitual residence inquiry requires consideration of"the unique circumstances ofeach case." Holder v.

Holder,392 F.3d 1009,1016(9th Cir. 2004).

       I conclude that Italy was B.A.S.'s habitual residence at the time Ms. Golan kept him in the

United States. B.A.S. was bom in Italy and lived there until the summer of 2018 when Ms. Golan

brought him to the United States. The parties' only shared residence was in Italy, where they lived for

more than a year before B.A.S. was bom,and it became B.A.S.'s home as well. He went to pre-school

in Italy, his doctors were there, as was his extended family. Before Ms. Golan brought him to the

United States, B.A.S. had left Italy only three times,for short trips. See Holder, 392 F.3d at 1020 ("[I]f



                                                    27
a child is bom where the parents have their habitual residence, the child normally should be regarded as

a habitual resident ofthat country.").

       Ms. Golan asks me to find that B.A.S. had no habitual residence; she argues that she and Mr.

Saada never shared a settled intent that Italy would be B.A.S.'s habitual residence, that she conditioned

her own residence in Milan on Mr. Saada's promise to change, a promise he did not keep, and that she

and B.A.S. lived in Italy only because Mr. Saada exercised coercive control over her.

       Ms. Golan cites her longstanding wish to retum to the United States as evidence that she and Mr.

Saada had no shared intent regarding B.A.S.'s habitual residence. The record shows that she expressed

a desire to retum to the United States from the beginning of her marriage, well before B.A.S. was bom.

However,in determining the question ofshared intent,"the court should look, as always in determining

intent, at actions as well as declarations." Gitter, 396 F,3d at 134. Ms. Golan's actions show that she

intended that Italy be B.A.S.'s habitual residence. She established a home with Mr. Saada in Milan, and

continued to live there with him after B.A.S, was bom. Ms. Golan participated in decisions about

B.A.S.'s life in Milan. She and Mr. Saada enrolled him in school, got him a pediatrician, and secured

various forms ofItalian identification for him. Cf. Guzzo,719 F.3d at 104-05 (parents agreed mother

would have custody of child and child would attend school in New York, mother home-schooled the

child in English, and child was insured through Medicaid and received primary medical treatment in the

United States). While Ms. Golan might have hoped to move to the United States, her actions established

B.A.S. as a habitual resident ofItaly.

       The record is equally clear that Mr. Saada never shared her wish to move to the United States.

He took no action to get himselfestablished in the United States, and did not agree to any ofthe steps

that Ms. Golan wanted to take with respect to B.A.S.; he would not agree to get B.A.S. a United States

passport, and did not know that Ms. Golan had tried to get B.A.S. a Social Security card, that she had



                                                   28
registered his birth with the United States Consulate, or that she had considered giving birth at Coney

Island Hospital.

       I do not agree that Mr. Saada's trip to New York in January of2018 was an agreement to change

B.A.S.'s habitual residence. The trip—^which stemmed from a business dispute with his brother—^was

merely exploratory; Mr. Saada looked into possible business and living arrangements in New York, but

never committed to moving, and never looked into schools or doctors for B.A.S. Within a couple of

weeks, he had patched up his relationship with his brother, and decided to stay in Italy. He never agreed

to move B.A.S. to the United States. See Guzzo, 719 F.3d at 104. Moreover, Mr. Saada did not deceive

Ms. Golan into establishing Italy as B.A.S.'s residence. See Gitter, 396 F.3d at 135 (father secretly

established residence in Israel while telling his wife that the move was only temporary).

       I am not persuaded that Ms. Golan's agreement to live in Italy was solely conditioned on Mr.

Saada's promise to change his behavior. There is no evidence that Mr. Saada agreed that Ms. Golan

could move with B.A.S. if he did not meet this condition. See Gitter,396 F.3d at 135(parties agreed to

move to Israel on a conditional basis).

       I also reject Ms. Golan's claim that she and B.A.S. remained in Italy only because Mr. Saada

exercised coercive control over her. Ofcourse,"coerced residence is not habitual residence within the

meaning ofthe Hague Convention." Application ofPonath,829 F. Supp. 363,368(D. Utah 1993). Mr.

Saada was without a doubt physically aggressive toward Ms. Golan; they fought on a daily basis, fights

that often ended in violence, almost always perpetrated by Mr. Saada. The record does not, however,

establish that Mr. Saada "so dominated decisions and controlled information" to the point where Ms.

Golan did not know that he planned to keep B.A.S. in Italy. See Tsarbopulos v. Tsarbopulos, 176 F.

Supp. 2d 1045,1055(E.D. Wash. 2001)(father hid his intent to move the family permanently to Greece

from the United States, and mother did not share that intent). Nor did Mr. Saada keep Ms. Golan



                                                   29
prisoner in Italy. While she relied on him and his family for financial support, she had a degree of

independence. She spent time with friends in Milan and travelled internationally by herself and with

B.A.S. She sometimes refused to attend family gatherings, and made use ofthe legal system; she called

the police about Mr. Saada and his family, and frequently recorded or othervdse memorialized Mr.

Saada's attacks. Given this record, I do not agree that Ms. Golan's will was overborne so that she did

not intend B.A.S. to be habitually resident in Italy.

        In short,the parties' last shared intent was to have B.A.S. live in Italy. Thus, Italy was the

child's habitual residence at the time Ms. Golan kept him in the United States.^^

 11.    Grave Risk ofPhysical or Psychological Harm

        The next step in the analysis is to determine whether the respondent established one ofthe

affirmative defenses to wrongful retention. Ms. Golan asserts one affirmative defense—^"grave risk of

harm." Specifically, she argues that returning B.A.S. to Italy would expose him to physical or

psychological harm. I agree that Ms. Golan has met her burden in this regard.

            A. Grave Risk of Harm


        Article 13(b)ofthe Convention provides that"a grave risk of harm"from repatriating the child

to the country of habitual residence arises "in cases ofserious abuse or neglect, or extraordinary

emotional dependence, when the court in the country of habitual residence, for whatever reason, may be

incapable or unwilling to give the child adequate protection." Souratgar, 720 F.3d at 103 (internal

quotations omitted). According to the Second Circuit,"[t]he potential harm to the child must be severe,

and the level ofrisk and danger required to trigger this exception has consistently been held to be very

high." Id. (internal quotations omitted). The grave risk determination includes both "the magnitude of



  I do not address the second Gitter inquiry—whether "the child has acclimatized to the new location and thus
has acquired a new habitual residence"—because the respondent does not assert, and the evidence does not
support, that B.A.S.'s habitual residence changed to the United States.

                                                        30
the potential harm" and "the probability that the harm will materialize." Id. The grave risk exception

"is to be interpreted narrowly, lest it swallow the rule." Id. The respondent must prove grave risk of

harm "by clear and convincing evidence." 22 U.S.C. § 9003(e)(2)(A).

       The Second Circuit instructs courts considering this question to take care to differentiate between

"those situations where repatriation might cause inconvenience or hardship, eliminate certain

educational or economic opportunities, or not comport with the child's preferences," and "situations in

which the child faces a real risk of being hurt, physically or psychologically, as a result ofrepatriation."

Blondin v. Dubois("Blondin 11"), 238 F.3d 153, 162(2d Cir. 2001). The former situations are not

considered grave risks of harm;the latter are. Id.

       The grave risk of harm need not take the form of direct physical abuse to the child. A history of

spousal abuse "though not directed at the child, can support the grave risk of harm defense, as could a

showing ofthe child's exposure to such abuse." Id. (intemal quotations and citations omitted);see also

Ermini, 758 F.3d at 164-65(spousal abuse can establish a grave risk ofharm to the child in certain

circumstances). "[A]sustained pattem of physical abuse and/or a propensity for violent abuse" that

poses "an intolerably grave risk to the child" can establish the exception to the preference for

repatriation. Souratgar, 720 F,3d at 104(intemal quotations omitted).

       However,the history ofdomestic violence is relevant only "if it seriously endangers the child."

Souratgar, 720 F.3d at 103-104. "The Article 13(b)inquiry is not whether repatriation would place the

respondent parent's safety at grave risk, but whether so doing would subject the child to a grave risk of

physical or psychological harm." Id. at 104. "Sporadic or isolated incidents" ofphysically disciplining

the child,"or some limited incidents aimed at persons other than the child, even if witnessed by the

child" are generally not grave risks of harm. Id.




                                                     31
         There is no dispute that Mr. Saada was violent—^physically, psychologically, emotionally, and

verbally—^to Ms. Golan, or that B.A.S. was present for much of it. Mr. Saada admitted that he slapped

Ms. Golan, pulled her hair, pushed her, and yelled at her. These were not "sporadic or isolated

incidents" or "some limited instances," but happened repeatedly throughout the course ofthe parties'

relationship. The pattern is corroborated by contemporaneous texts, in which Mr. Saada described what

he did, and his attempts to explain it away,as well as audio and video recordings. There are particularly

chilling recordings in which Mr. Saada is screaming and swearing at Ms. Golan, often while B.A.S. was

there. And although he disputed Ms. Golan's account of how it started, Mr. Saada also admitted a

physical altercation with Ms. Golan while B.A.S. was in the car and while Mr. Saada was driving at a

high speed.^^

        Nor is there any dispute that a child who is exposed to domestic violence, even though not the

target ofabuse, could face a grave risk of harm. Dr. Tronick explained that domestic violence(hsrupts a

child's cognitive and social-emotional development,and affects the structure and organization ofthe

child's brain. Dr. Brandt described the *toxic and pathogenic effect" on children and their brains. Dr.

Favaro testified that the presence ofdomestic violence has an effect on children, and Dr. Yohananoff

testified that domestic violence—^Mr. Saada's violence toward Ms. Golan—eposes a risk to B.A.S.

Similarly, Italian Social Services concluded that "the family situation entails a developmental danger"

for B.A.S.


        The evidence makes it equally clear that Mr. Saada has to date not demonstrated a capacity to

change his behavior. During his testimony, Mr. Saada minimized or tried to excuse his violent conduct.



  I do not agree that B.A.S. was himselfthe target of violence. There were isolated incidents of possible abuse—
the overly aggressive "spanking" that Eldar Golan described, Ms. Golan's claim that Mr. Saada inadvertently hit
B.A.S. when he meant to hit Ms. Golan, and an episode in which Mr. Saada pushed B.A.S. See Souratgar^ 720
F.3d at 104. It is significant that Ms. Golan did not see Mr. Saada as a threat to B.A.S.; she frequently left B.A.S.
with Mr. Saada while she ran errands or socialized with friends. She also said that she wants Mr. Saada to have a
relationship with B.A.S.

                                                         32
His own expert said that Mr. Saada had in all likelihood lied about the frequency and severity of his

abuse, that his reliability was"down the tube," and that he could not control his anger or take

responsibility for his behavior, which was also evidenced by the fact that he frequently abused Ms.

Golan in front of other people—^his family and even hospital employees.

        Accordingly, Ms. Golan established by clear and convincing evidence that returning the child to

Italy would subject the child to a grave risk of harm,

III.    Undertakings or Ameliorative Measures

        Having found that repatriation poses a grave risk of harm to B.A.S., I must consider whether

there are "any ameliorative measures(by the parents and by the authorities ofthe state having

jurisdiction over the question ofcustody)that can reduce whatever risk might otherwise be associated

with the child's repatriation." Blondin /, 189 F.3d at 248. In other words,I consider whether there are

any measures that could protect B.A.S."while still honoring the important treaty commitment to allow

custodial determinations to be made—^ifat all possible—^by the court ofthe child's home country." Id.

        Thus,I consider "the range ofremedies that might allow botH^ the child's return and his

protection from harm pending a custody determination in the child's country ofhabitual residence. Id.

at 249(emphasis in original). "In cases ofserious abuse, before a court may deny repatriation on the

ground that a grave risk of harm exists under Article 13(b), it must examine the full range of options that

might make possible the safe return of a child to the home country." Blondin //, 238 F.3d at 163, n.11.

To that end,I directed the parties to propose ameliorative measures that could achieve this goal.

        Ms. Golan takes the position that there are no steps that would protect B.A.S., and no way to

ensure that Mr. Saada would comply with them.^^ (ECF No.58 at 96-101.) I disagree. First, Ms.

Golan and Mr. Saada will no longer be living together, and eliminating the element of proximity will


  Ms. Golan supplied a list of undertakings with the understanding that she was not forfeiting her claim that no
undertakings could ensure B.A.S.'s safety.

                                                        33
reduce the occasions for violence.^^ Second, Mr. Saada has agreed to take certain steps before B.A.S.

comes back to Italy. In my judgment,those steps would ameliorate the grave risk to B.A.S. posed by

Mr. Saada's abusive behavior to Ms. Golan.


        Mr. Saada testified that he would stay away from Ms. Golan if she were to return to Italy, and

give her money, before B.A.S. returns to Italy, for her own apartment and for expenses for her and

B.A.S. until the Italian courts address the custody issues. (Tr. 909:11-910:3.) In his post-trial

submission, Mr. Saada confirmed that he would agree to the following undertakings: (1)give Ms.

Golan $30,000, before B.A.S. returns, for housing without restrictions on location in Italy, financial

support, and legal fees until the Italian courts address those issues;(2) mutual agreement to stay away

fi*om Ms. Golan until the Italian courts address this issue;"*® (3)pursue dismissal ofcriminal charges

against Ms. Golan relating to her abduction of B.A.S.;(4)begin cognitive behavioral therapy in Italy;

and(5) waive any and all rights to legal fees or expenses under the Hague Convention and ICARA for

the prosecution ofthis action. (EOF No. 59 at 39.)

        Ms. Golan proposed similar undertakings: that Mr. Saada drop and promise not to pursue any

criminal or civil actions against Ms. Golan in Italy based on the abduction of B.A.S.; that he pay for

relocation expenses, child support, housing,transportation, and legal expenses; that there be orders of

protection; that he give Ms. Golan full temporary custody of B.A.S. pending the custody determination

in Italy; therapeutic services for both Mr. Saada and Ms. Golan; agreements about the use ofevidence in



  I reject Ms. Golan's claim that Mr. Saada and his family have some power over Italian law enforcement
officials. Ms. Golan cites the police response to her call in April of2017, but in my view, the police response was
appropriate. It led to the Social Services investigation, and subsequent series of sessions that Social Services
conducted with the parties. Nothing in the record suggests that Mr. Saada ignored or violated any orders or
directives. The involvement offamily friend and attorney Paulo Siniscalchi did not affect the way the police
handled the investigation. The police did not arrest Mr. Saada, but Ms. Golan admitted that she did not want him
arrested; she wanted the police to warn him not to hit her again.
  Mr. Saada also acknowledged that he could "only exercise visitation with the child upon [Ms. Golan's]
consent""[ujntil there is an order ofthe Italian courts stating otherwise,...although [he] ha[s] equal rights of
custody." (ECF No.59 at 37 n.23.)

                                                        34
this case for the Italian custody proceeding; and a sworn statement setting forth the process for Ms.

Golan to obtain legal status and working papers in Italy, including the measures Mr. Saada will take to

ensure that Ms. Golan gets legal status and working papers in a timely manner.

       The proposed undertakings sufficiently ameliorate the grave risk of harm to B.A.S. upon his

repatriation to Italy. By giving Ms. Golan sufficient funds for housing and expenses for the duration of

the custody proceedings and agreeing to mutual orders of protection, Mr. Saada has reduced the risk that

B.A.S. would be subjected to harm upon his return to Italy. Ms. Golan can return to Italy with B.A.S.

and have enough money for an apartment that she chooses, without Mr. Saada or his family knowing of

its location, during the course ofthe Italian custody proceedings.

                                                  ***




       As one court has observed,"[t]hese cases are always heart-wrenching, and there is inevitably one

party who is crushed by the outcome.[Courts] cannot alleviate the parties' emotional trauma, but at a

minimum [courts] can hope to provide them and their child[] with a prompt resolution so that they can

escape legal limbo." Holder,392 F.3d at 1023. This case is no different.

                                            CONCLUSION


       The Court concludes that B.A.S. was a habitual resident of Italy when Ms. Golan kept him in the

United States, and that B.A.S. would be subject to grave risk of harm upon repatriation to Italy. Mr.

Saada has agreed to the following undertakings: (1)he will give Ms. Golan $30,000 before B.A.S. is

returned to Italy for housing accommodations without restriction on location in Italy, financial support,

and legal fees;(2)he will stay away from Ms. Golan until the Italian courts address this issue;(3)he

will pursue dismissal of criminal charges against Ms. Golan relating to her abduction of B.A.S.;(4)he

will begin cognitive behavioral therapy in Italy; and(5)he waives any and all rights to legal fees or

expenses under the Hague Convention and ICARA for the prosecution ofthis action. In addition.



                                                   35
Mr. Saada is to provide the full record ofthese proceedings, including trial transcripts, court filings,

exhibits, undertakings, expert reports, and decisions of this Court to the Italian court presiding over the

custody proceeding. Mr. Saada is to provide a sworn statement with the measures he will take to assist

Ms. Golan in obtaining legal status and working papers in Italy. Mr. Saada must also drop any current

civil actions against Ms. Golan in Italy based on the abduction of B.A.S., and must not pursue any future

criminal or civil actions against her in Italy based on the abduction. Based on these undertakings and

conditions, which the Court concludes sufficiently ameliorate the risk of harm to B.A.S. upon

repatriation, the petition is granted.

       The parties are directed to appear for a conference on Friday, March 29,2019, at 10:30 a.m. in

Courtroom 4G North to establish the timing and circumstances for B.A.S.'s return to Italy,

SO ORDERED.




                                                         s/Ann M. Donnelly
                                                      TheHonorable Ann M. Donnt
                                                      United States District Judge


Dated: Brooklyn, New York
       March 22,2019




                                                    36
